Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. See Memorandum filed in companion ease of Valerio v. Sleeth Po'ntiao (9 A D 2d 1024). All concur. (Appeal from a judgment of Onondaga Trial Term for plaintiff by direction of the court. The directed verdict was at the close of the evidence by this defendant, appearing as plaintiff in a companion case. The action was for property damage to an automobile evened by plaintiff and alleged to have been converted by defendants Valerio and Larabee to their own use, and by them caused to be wrecked and demolished.) Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.